Case 6:19-bl<-00873-KS.] Doc 1 Filed 02/11/19 Page 1 of 8

  

Midd|e District of F|orida

Case number (ifknown):

 

Official Form 101

Fill in this information to identify your case:

United States Bankruptcy Court for the:

 

 

El

El chapierr
El Chapter11
\;l Chapter 12
E| chapteris

  
  
 

Chapter you are filing under:

Cl check ifihis is an

amended filing

Voluntary Petition for lnclividuals Filing for Bankruptcy

The bankruptcy forms use you and Debtor 1 to refer to a debtor fi

the answer would be yes if either debtor owns a car. When inform
Debtor 2 to distinguish between them. |n joint cases, one of the s

same person must be Debtor 1 ln all of the forms.

Be as complete and accurate as possible. lf two married people are filing together,
information. li more space is needed, attach a separate sheet to this form. On the t

(if known). Answer every question.

ling alone. A married couple may file a bankruptcy case together-called a
joint case_and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car."
atlon is needed about the spouses separateiy, the form uses Debtor 1 and
pouses must report information as Debtor 1 and the other as Debtor 2. The

both are equally responsible for supplying correct
op of any additional pages, write your name and case number

 

monty Yourse|f

1. Your full name

§
i
l.-q-L¢-l u--

About Debtor 1:

About Dehtor 2 (Spouse Only in a Jolnt Case}:

 

 

 

 

 

 

 

 

 

 

 

 

Write the name that i_s on your Kenneth
l government-issued picture F_ 1 F_ t
identification {for example, “'5 name 'rs name
j your driver's license or A|"l'OyO
9 pessport). Midd|e name Middle name
Bring your picture De Rosarlo
identification to your meeting '-ast name LaSi name
with the trustee.
Sufl'ix {Sr., Jr., |l. lll) Suf|'ix (Sr., Jr., ll. |ll)
2. All other names you
have used in the last 8 F;,St name Firs, name
years
lnc|ude your married or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. On|y the last 4 digits of
l your Social Seci.irity Xxx ` xx ' _5- _O- L 7_ xxx _ xx _ _ _- _-
' number or federal GR OR

individual Taxpayer
f ldentification number
l (iTiN)

Official Form 101

9)<><-)<)< -

9xx»-xx -

Vo|untary Petition for |ndividua|s Flling for Bankruptcy page 'I

 

Case 6:19-bl<-00873-KS.] Doc 1 Filed 02/11/19 Page 2 of 8

Debtor 1
F`>rsi Name

1 -~. ..-\ »_-»

Kenneth Arroyo

Midd|e Nams

De Rosario

Last Name

Case number (rknowni

 

4. Any business names

7 and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

Cl l have not used any business names or Ele.

About Debtor 2 (Spouse Ortly in a Joint Case):

l;l | have not used any business names or E|Ns.

 

Business name

Business name

 

Business name

Elusiness name

 

 

 

 

 

H _ §§
EN _______ H_________
5. Where you live if Debtor 2 lives at a different address:
308 Anorak Street
Number Sireet Number Streei
l
l
croveiand FL 34736 5
city Sraie ZlP Code Clty Staie ziP code
Lake l
County County `

if your mailing address is different from the one
above, flll it in here. Note that the court will send
any notices to you at this mailing address

lf Debtor 2's mailing address is different from
yours, fili it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

Number Sireet Number Street

P.O. Box P.O. Box

City Staie Z|P Code Ciiy State ZlP Code
_ 6. Why you are choosing Check one: Check one.'

this district to file for
bankruptcy

Official Form 101

a Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other disirict.

[:l | have another reason. Explain.
(see 28 U.s.c. § 1403.)

 

 

 

 

Voluntary Petitlon for individuals Fi|ing for Bankruptcy

n Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other districtl

n | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

page 2

 

Debtor 1

Case 6:19-bl<-OO873-KS.] Doc 1 Filed 02/11/19 Page 3 of 8

Kenneth Arrovo

First flame Middie Namo

De Rosario

t..ast Name

mall the Court About Your Bankruptcy Case

7. The chapter of the
Bankruptcy Code you

Check one. {For a brief description of each, see Notr'ce Re
for Bani<ruplcy (Form 2010)). Also, go to the top of page 1

10,

1‘l.

are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

Are any bankruptcy
cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Official Form 101

g Chapter 7

L:l Chapter 11
|;l Chapter 12
l;l Chapter 13

Case number grown

quired by 11 U.S.C. § 342(£)) for individuals Fr'ir'ng
and check the appropriate box.

Cl i will pay the entire fee when l file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself. you may pay with cash, cashier's checl<, or money order. |f your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check

with a pre-printed addressl

El l need to pay the fee in installments lf you choose this option, sign and attach the
Ap,oiicatr'on for individuals to Pay The Fiiing Fee in instaiiments (Oft“icial Form 103/-\).

g l request that my fee be waived

(You may request this option only if you are filing for Chapter 7.

By lawl a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 160% of the ofncial poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the Appiication to Have the
Chapter 7 Fiiing Fee Waived (Oflicial Form 1035) and file it with your petition

 

 

 

g No
n YeS. District When Case number
MMi DDiYYYY
District When Case number
MM i DD i YYYY
Dietrict When Case number
MMi DDiYYVY
No

n Yes. Debtor

 

District

Debtor

Fte|ationship to you

_»-___

_*__

When Case numberl if known

MMiDD/YYYY

 

District

Cl No_ co to iine 12.

Relationship to you

When Case number, if known

MMiDD/YY\’Y

g Yes. l-las your landlord obtained an eviction judgment against you and do you want to stay in your

residence?

2 No. co to iine 12.

n Yes. Fill out initiai Statemeni About en Eviciion JudgmentAgar'nst You (Forrn 101A) and file it with

this bankruptcy petition.

Voluntary Petitlon for individuals Fl|ing for Bankruptcy

page 3

Debtor 1

Case 6:19-bl<-OO873-KS.] Doc 1 Filed 02/11/19 Page 4 of 8

Kenneth Arroyo De Rosario case number simms

 

Firsl Name Middio Narr\e

Lasl Narrie

m Report About Any Businesses You Own as a Soie Proprietor

12.

13.

 

Are you a sole proprietor
of any fu||- or part-time
business?

A sole proprietorship is a
business you operate as an
individual. and is not a
separate legal entity such as
a corporation, partnershipl or
LLC.

if you have more than one
sole proprietorship use a
separate sheet and attach it
10 this petition_

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smail

business debtor. see
11 U.S.C. § 101(51D}.

a No. Go to Part 4.

n Yes. Narne and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZlP Code

Check the appropriate box to describe your business:

ij Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Rea| Estate (as defined in 11 U.S.C. § 101(51B))
n Stockbroker (as defined in 11 U_S.C. § 101{53A))

n Commodity Broker (as defined in 11 U.S.C. § 101(6))

n None of the above

if you are iiiing under Chapter 11 , the court must know whether you are a smaii business debtor so that it
can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations. cash-flow statementl and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116{1)(3).

21 No. iam not firing under chapter 11.

El No. l am filing under Chapter 11l but l am NOT a small business debtor according to the dennition in
the Bankruptcy Code.

El Yes. l am filing under Chapter 11 and | am a small business debtor according to the definition in the
Elankruptoy Code.

m Report if You Own or Have Any Hazardous Property or Any Froperty '|'hat Needs immediate Attention

 

14. Do you own or have any

property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For exempie, do you own
perishabie goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Officia| Form 101

a No
L_..l Yes. Wt'iat is the hazard?

 

 

lt immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City Staie ZlP Code

Vo|untary Petltiori for individuals Fll|ng for Bankruptcy page 4

Case 6:19-bl<-00873-KS.] Doc 1 Filed 02/11/19 Page 5 of 8

seem Kenneth Arrovo De Rosario

First Nams Middle Name

Lasl Name

Case number littman

m Explain Your Efforts to Receive a Briefing About Credit counseling

 

15. Teii the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcyl You must
truthfully check one ofthe
following choices if you
cannot do so. you are not
eligible to ile.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid. and your creditors
can begin collection activities
again.

Ofiicial Form 101

About Debtor 1:

You must check one:

l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

\;l l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but | do not have a
certificate of compietion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

i:i l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirementl

To ask for a 150-day temporary waiver of the
requirement. attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

|f the court is satisfied with your reasons. you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency. along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

\;i l am not required to receive a briefing about
credit counseling because of:

El lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Cl Disability. lvly physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even afteri
reasonably tried to do so.

E.l Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling. you must file a
motion for waiver of credit counseling with the court,

Voluntary Petition for individuals Flling for

About Debtor 2 (Spouse Only in a Joint Case}:

You must check one:

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

Cl l received a briefing from an approved credit
counseling agency within the 180 days before l _
filed this bankruptcy petition, butt do not have a '
certificate of completion.

Within 14 days after you file this bankruptcy petitionl
you MUST nle a copy of the certificate and payment
plan. if any.

cl l certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankn_iptcy. and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatished with your reasons for not receiving a
briefing before you filed for bankruptcyl

lt the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, aiong with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am riot required to receive a briefing about
credit counseling because of:

m lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

n Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person. by phone, or
through the internet, even after l
reasonably tried to do so.

El Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 6:19-bl<-00873-KS.] Doc 1 Filed 02/11/19 Page 6 of 8

Debtor 1

Fi!sl Name

Kenneth Arrovo

Midd|e Name

De Rosario

Lesi Narne

Case number iirioiown)

mnswer These Questions for Reporting Purposes

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consumerdebts are defined in 11 U.S.C. § 101(8)
as "incurred by an individual primarily for a personal, family, or household purpose."

cl No. Go to line 16b.
2 Yoo. colo lino 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

a No. Go to line 160.
Cl ves. eoiolino 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter ??

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution
tc_)_ unsecured creditors?

n No. l am not H|ing under Chapter 7. Go to line ‘iB.

a Yes. l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
administrative expenses are paid that funds Wi|| be available to distribute to unsecured creditors?

 

 

ls. How many creditors do
you estimate that you
owe?

19. How much do you
estimate your assets to
be worth?

 

 

g No
m Yes
1-49 El 1.000_5,000 l;l 25.001-50.000
Cl 50-99 iIl 5,001-10,000 El 50,001-100,000
Cl 100-199 El 10,001-25.000 Ci ivloroinan 100,000
_ fm §°°‘999 ., _. __ , . h _.
E $0-$50.000 Cl $1.000.001-$10 million |Zl 3500,000,001-$1 billion

lIl $1,000.000,001-$10 billion
El $10,000,000.001-$50 billion
Ei lvloro than $50 billion

El $10,000,001-$50 million
El $50,000.001~$100 million
Cl $100,000,001-$500 million

Ei $50,001-$100,000
El $100,001-$500,000
ill $500,001_$1 million

 

20. How much do you
estimate your liabilities

El ssoo.ooo,ooi-$l billion
El $1,000,000.001-$10 billion

Ei 51,000,001-$10 million
Cl $10,000,001-$50 million

Cl $0-$50,000
Ci $50,001-$100,000

 

to be? g $100,001-$500,000 \;l $50,000.001-$100 million l:l $10,000.000.001-$50 billion
Cl $soo,ool~$l million El $100,000,001~$500 million El lvloroinon $50 billion
sign Bolow
| have examined this petition, and l declare under penalty of perjury that the information provided is true and
F°" you correct

Otlicial Form 101

lfl have chosen to tile under Chapter 7, | arn aware that| may proceed, if eligib|e, under Chapter 7. 11.12, or 13
of title 11, United States Code. l understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

|f no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out
this document l have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11. United States Code, specified in this petition.

l understand making a false statement concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 yearsl or both.
18 U.S.C. §§ 152, 1341. 1519, and 3571. m_ .

Signature of Debtor 1

Executed on 02/11."2019
m

X

Signaiure of Debtor 2

 

Executed on

.'.n,*s .-r._'..d-..- - ¢'»\'*i

Voiuntary Petition for individuals Fl|ing for Bankruptcy

Case 6:19-bl<-00873-KS.] Doc 1 Filed 02/11/19 Page 7 01 8

Debtorl Kenneth AI'I'OVO De ROSal'tO Case numberlirimonn)

Firsl Name Ml`ddle Narne Lasi Name

i, the attorney for the debtor(s} named in this petition, declare that l have informed the debtor(s) about eligibility
F°r your attorney’ if you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible l also certify that l have delivered to the debtor{s)
the notice required b ~ .S.C. § 342(b) and. in a case in which § 707(b}(4)(D) applies. certify that l have no
|f you are not represented knowledge after . ' hat the information in the schedules filed with the petition is incorrect.
by an attorney, you do not ‘

 
 
    

 

need to file this page. x D cl fn / gore
319
signature binifi‘lré§foroobior MM i on iYYrY

Frank Edel Blanco, Eso.

Printed name

The Law Offl'ces of Frank Edel Blanco

Firm name

202 North Bumbv Avenue

Number Street

 

Oriando FL 32803
City State ZlP Code

Contact phone _(407) 497-3330

123751

Bar number

Emailaddmss frank ineedm attorne .com

FL

State

Oflicial Form 101 Vo|untary Petition for individuals Fiiing for Bankruptcy page 7

Case 6:19-bk-OO873-KS.] Doc 1 Filed 02/11/19 Page 8 of 8

nebmrl Kerineth Arrcyo De Rosario

Case number lirrnown)

 

 

First Narne Midd!e Name i_ast Narne
For you if you are filing this The law allows you, as an lndividua|, to represent yourself in bankruptcy couit, but you
bankrupth Wi*h°l-lf an shouid understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.
|f you are represented by
an attorney’ you do not To be successful. you must correctly file and handle your bankruptcy case. The mles are very

need to file this page_ technical, and a mistake or inaction may affect your rlghts. For example, your case may be
dismissed because you did not file a required document pay a fee on time, attend a meeting cr
hearing, or cooperate with the court. case trustee, U.S. trustee, bankruptcy administrator. or audit
Hrm if your case is selected for audit. lf that happens, you could lose your right to file another
case, or you may lose protections including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy you must list that debt
in your schedules. lf you do not list a debt, the debt may not be dischargedl |f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying cr hiding property. falsifying records, or |ying. individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

lf you decide to file without an attorney. the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for ycurself. To be
successfull you must be familiar with the United States Bankruptcy Code. the Federal Rules of
Bankruptcy Procedure, and the local ruies of the court in which your case is Hied. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

m No
Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or lncomplete, you could be fined or imprisoned'?

El No
a Yes

Did you pay or agree to pay someone who ls not an attorney to help you fill out your bankruptcy forms?
2 No

0 Yes. Name of Person .
Attach Bankruptcy Peti`fi`on Preparer’s Notr'ce, Deciarafr`on, and Signature (Ochiai Form 119).

 

By signing here, l acknowledge that l understand the risks involved in Hling without an attorney. l
have read and understood this notice. and l am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property ifl do not properly handle the case.

x[`%'@@ x

 

 

 

 

 

Signature oi Debtor 1 Signature of Deblor 2
gale 02/1 1/2019 gate
MM.'DD fYYYY lvllvli' DDiYY¥Y
Contact phone l4_07) 395'4765 Contact phone
Ce|l phone Ce|l phone
Email address Email address

 

 

….. . ._ , . l i.. h . - l ' .`.._ ni--°¢'.:¢§g_. _:

Official Form 101 Vo|untary Petitlon for lndivlduals Fiiing for Bankruptcy page 8

